Citation Nr: 1731538	
Decision Date: 08/03/17    Archive Date: 08/11/17

DOCKET NO.  13-30 985A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to a rating in excess of 10 percent for eczema dermatitis.


REPRESENTATION

Veteran represented by:	George Singley, Attorney


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active service in the Army from August 1968 to March 1971, to include service in the Republic of Vietnam.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.

In May 2015, the Board remanded the Veteran's claim for an increased rating for further development, to include a VA examination.  The Board is satisfied that there was at the very least substantial compliance with its remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-157 (1999).  

In July 2013, the RO granted service connection for eczema dermatitis and assigned an initial rating of 10 percent effective June 29, 2012.  The Veteran filed a VA Form 9 - Appeal to the Board of Veterans' Appeals in October 2015, regarding the timeliness of the appeal.  In addition, in September 2014, the RO denied service connection for obstructive sleep apnea.  The Veteran filed a VA Form 9 - Appeal to the Board of Veterans' Appeals on November 2015. 

In both VA Form 9s, the Veteran requested a travel board hearing before a VLJ at his local VA office.  The Veteran has been placed on the hearing waiting list for each of those claims, and as such, these claims are not addressed in this decision so as not to impact the Veteran's place in the hearing waitlist.


FINDING OF FACT

The Veteran's eczema dermatitis does not involve 20 to 40 percent of his entire body or 20 to 40 percent of exposed areas affected, and systemic therapy has not been required for a total duration of six weeks or more during any 12-month period on appeal.

CONCLUSION OF LAW

The criteria are not met for a rating in excess of 30 percent for eczema dermatitis. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.10, 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In this case, required notice was met, and neither the Veteran, nor his representative, has either alleged, or demonstrated, any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).  Thus, adjudication of the claim at this time is warranted. 

As to VA's duty to assist, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Service treatment records (STRs), VA treatment records, Social Security Administration (SSA) records, and private treatment records have been obtained.  Additionally, the Veteran was offered the opportunity to testify before the Board with regard to his eczema dermatitis, but he declined.  To this end, as noted in the introduction, the Veteran has requested a Board hearing with regard to two other issues.  However, he declined wanting a hearing for his skin condition when asked on his VA Form 9, and neither he, nor his representative, has given any indication that he wishes to testify about his skin condition.

The Veteran was also provided VA examinations (the reports of which have been associated with the claims file), which the Board finds to be adequate for rating purposes, as the examiners provided the information necessary to rate the service-connected disability on appeal.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Moreover, neither the Veteran nor his representative has objected to the adequacy of the examinations conducted during this appeal.  See Sickels v. Shinseki, 643 F.3d, 1362, 1365-66 (Fed. Cir. 2011). 
 
As described, VA has satisfied its duties to notify and assist, and additional development efforts would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  Because VA's duties to notify and assist have been met, there is no prejudice to the Veteran in adjudicating this appeal.

Increased Ratings
	
Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. § 4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. § 4.2.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7. 

The primary concern for an increased rating for a service-connected disability is the present level of disability.  Although the overall history of the disability is to be considered, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In all claims for an increased disability rating, VA has a duty to consider the possibility of assigning staged ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In a July 2013 rating decision, the Veteran was granted service connection for eczema dermatitis assigned a 10 percent rating effective June 29, 2012.  He is seeking a higher rating.

Under Diagnostic Code 7806 for dermatitis or eczema, a 10 percent evaluation is warranted if at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or; when intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of less than six weeks during the past 12-month period.  

A 30 percent evaluation is warranted if the skin condition covers 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected, or; when systemic therapy such as corticosteroids or other immunosuppressive drugs is required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  

A 60 percent evaluation is warranted if the skin condition covers more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  38 C.F.R. § 4118, Diagnostic Code 7806.

The Veteran was afforded a VA examination in January 2013.  The examiner reviewed the Veteran's claims file, interviewed the Veteran, and conducted a physical examination.  The examiner reported that the total body area exposed was approximately 5 percent, which included his palms and fingers of both hands.  The examiner noted that the Veteran reported it was very difficult to perform his job because his hands were cracked and painful and that he often wore gloves.  The examiner noted that the skin condition did not impact the Veteran's head, face or neck.  He had been treated with topical medications for the previous year.  It was noted that the Veteran had used steroid tapes and other steroids in the past to help resolve the eczema and dermatitis on his hands.  However, again this treatment is considered topical.

The Veteran was afforded a second VA examination in June 2014.  The examiner reported that the Veteran used topical corticosteroids and other medicinal creams and lotions constantly or near constantly during the previous 12-months.  However, the total body area affected was less than 5 percent and the exposed area affected was between 5 percent and less than 20 percent, which included his palms and fingernails.  The examiner noted that the Veteran's feet were clear but that he reported he had flares in the winter.  The examiner noted that the Veteran reported it was very difficult to perform his job because his hands were cracked and painful and that he often wore gloves.

The Veteran was afforded a third VA examination in February 2016.  The examiner reported that the Veteran used topical corticosteroids 6 weeks or more, but not constantly, during the previous 12-months.  The examiner also indicated that the Veteran used taclonex ointment constantly or near constantly during the previous 12-months.  The examiner indicated that the total body area affected was less than 5 percent and that the exposed area affected was between 5 percent and less than 20 percent, which included his palms and back.  The examiner noted that the Veteran reported he was now retired, but that it was very difficult to do yard work because his hands were cracked and painful and that he often wore gloves.

Private treatment records have also been obtained, but the records do not describe coverage of the service connected skin condition, beyond what was described in the VA examination reports.  There is also no description of any systemic therapy in the treatment records.

While the record shows that the Veteran uses used topical corticosteroids, the use of topical corticosteroids is not considered systemic therapy.  In Johnson v. Shulkin, No. 16-2144 (July 14, 2017), the United States Court of Appeals for the Federal Circuit (the Court) found that Diagnostic Code 7806 made it clear that it contemplated two types of therapy, "systemic therapy" and "topical therapy."  The Court found that the Diagnostic Code provided that a veteran who required at least some form of "systemic therapy" received a rating of 10 percent or higher, but one who required "no more than topical therapy" received a rating of 0 percent.  In the Veteran's case, he has been awarded a 10 percent rating based on the percentage of total body area affected by his eczema dermatitis.  The Veteran's claims file does not show he has received "systemic therapy" for his eczema dermatitis during the course of his appeal.

Thus, the record does not establish that his eczema dermatitis affects 20 to 40 percent of the entire body or 20 to 40 percent of exposed areas affected or required systemic therapy such as corticosteroids or other immunosuppressive drugs, which is consistent with a 30 percent rating.

As such, the Veteran is not entitled to a rating in excess of 10 percent.

The Board has considered other Diagnostic Codes for a higher alternative rating.  As the evidence does not show a diagnosis of any other type of skin condition, the Board finds that the other Diagnostic Codes are not warranted. 

Extraschedular Considerations

38 C.F.R. § 3.321(b)(1) has not been specifically sought by the Veteran or reasonably raised by the facts found by the Board.  As such, there is no basis for extraschedular discussion in this case.  See Yancy v. McDonald, 27 Vet. App. 484, 494 (2016).


ORDER

A rating in excess of 10 percent for eczema dermatitis is denied.



______________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


